             Case 2:18-cv-00788-LPL Document 25 Filed 05/06/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOY BRAUNSTEIN                                         :       CIVIL ACTION
                                                       :
                         Plaintiff,                    :       NO. 2:18-cv-00788-LPL
        v.                                             :
                                                       :       JURY TRIAL DEMANDED
PAWS ACROSS PITTSBURGH and                             :
MINDY JAMES,                                           :
                                                       :
                         Defendants                    :


             DEFENDANTS PAWS ACROSS PITTSBURGH AND MINDY JAMES’
               MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)


   AND NOW, come Defendants, Paws Across Pittsburgh (“Paws”) and Mindy James

(“James”), (hereinafter collectively “Defendants”), by and through their undersigned counsel,

John P. Morgenstern, Esquire of Deasey, Mahoney & Valentini, Ltd., and move this Honorable

Court to dismiss Plaintiff’s Second Amended Complaint pursuant to FED. R. CIV. P. 12(b)(6),

and in support thereof aver as follows:

   1.         Plaintiff initiated this action on June 15, 2018, asserting numerous claims arising out

of a criminal complaint of two counts of animal neglect pursuant to 18 Pa. C.S.A. § 5531, et seq.

   2.         Defendants moved pursuant to Rule 12(b)(6), and Plaintiff filed an Amended

Complaint to render the Motion to Dismiss Moot.

   3.         Moving Defendants filed a Motion to Dismiss and Memorandum of Law on October

23, 2018, seeking to Dismiss the Amended Complaint. On April 3, 2019, this Court dismissed

with prejudice Plaintiff’s § 1983 claim for malicious prosecution in violation of the Fourteenth

Amendment procedural due process clause in Count I, and Plaintiff’s § 1983 claim for reckless
            Case 2:18-cv-00788-LPL Document 25 Filed 05/06/19 Page 2 of 4




investigation in violation of the Fourteenth Amendment substantive due process clause in Count

II.

      4.     The Court dismissed Plaintiff’s § 1983 Monell claim against Paws and Plaintiff’s request

for punitive damages without prejudice, giving Plaintiff an opportunity to amend the Complaint once

again, to assert a stand-alone claim of fabrication of evidence.1

      5.     Plaintiff’s Second Amended Complaint fails to state any claim against Paws Across

Pittsburgh or Mindy James for which relief may be granted.

      6.     To establish a fabrication-of-evidence claim, a plaintiff must show there is a

reasonable likelihood that, absent that fabricated evidence, the defendant would not have been

criminally charged. See, Black v. Montgomery Cty., 835 F.3d 358, 369 (3d Cir. 2016).

      7.     To meet the “reasonable likelihood” standard, the plaintiff must establish a

“meaningful connection” between the due process injury and the use of fabricated evidence. Id.

      8.     The plaintiff must also establish “that the fabricated evidence ‘was so significant that

it could have affected the outcome of the criminal case.’ ” Id.

      9.     Testimony that is incorrect or simply disputed should not be treated as fabricated

merely because it turns out to have been wrong. Instead, there must be persuasive evidence that

the fabricated evidence’s proponents knew the evidence was incorrect or offered it in bad faith.

Halsey v. Pfeiffer, 750 F.3d 273, 295 (3d Cir. 2014).

      10.    Further, though the Third Circuit has not determined whether or what injury is

required to establish a fabrication of evidence claim, Plaintiff here has failed to plead sufficiently

that she has suffered a deprivation of a life, liberty, or property interest.

1
  Plaintiff’s Opposition to Defendants’ second Motion to Dismiss included footnote “3”: “The Third Circuit Court of
Appeals has recognized a standalone claim for fabrication of evidence under the procedural due process clause.
Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014). Therefore, if this Court finds that a malicious prosecution claim
is not appropriate here, Plaintiff respectfully requests that the Court allow Plaintiff to amend to include a standalone
fabrication of evidence claim.”
           Case 2:18-cv-00788-LPL Document 25 Filed 05/06/19 Page 3 of 4




   11.      Plaintiff’s Second Amended Complaint simply reiterates – to the letter – all of the

factual allegations in the Amended Complaint.

   12.      Defendant James is entitled to qualified immunity with regard to Plaintiff’s

fabrication of evidence claim.

   13.      Plaintiff’s Monell claims against PAWS must fail, as Plaintiff has failed to plead that

PAWS failed to properly train James.

   14.      Plaintiff’s request for relief in the form of punitive damages must be stricken.

   15.      Pursuant to FED. R. CIV. P. 12(b)(6), Plaintiff’s Amended Complaint should be

dismissed for failure to state a claim for which relief may be granted.

         WHEREFORE, Defendants respectfully request that this Honorable Court grant this

Motion and dismiss all claims in Plaintiff’s Amended Complaint, with prejudice.

                                              DEASEY, MAHONEY & VALENTINI, LTD.



Date: May 6, 2019                      BY:    /s/ John P. Morgenstern
                                              Attorney I.D. No. PA80014
                                              Deasey, Mahoney & Valentini, Ltd.
                                              1601 Market Street, Suite 3400
                                              Philadelphia, PA 19103
                                              215-587-9400
                                              jpmorgenstern@dmvlawfirm.com
                                              Attorney for Defendants
         Case 2:18-cv-00788-LPL Document 25 Filed 05/06/19 Page 4 of 4




                                    Certification of Service

       I, John P. Morgenstern, hereby certify that on the date set forth below, I did cause a true

and correct copy of the foregoing Motion to Dismiss Plaintiff’s Second Amended Complaint

Pursuant to FED. R. CIV. P. 12(b)(6) Filed on Behalf of Defendants Paws Across Pittsburgh and

Mindy James and Memorandum of Law in Support thereof to be filed with the Court’s

ECF/PACER electronic filing system, where it was available for immediate viewing and

download to the following individual:



                                   Joel S. Sansone, Esquire
                               LAW OFFICES OF JOEL SANSONE
                                603 Stanwix Street, Suite 1290
                                    Pittsburgh, PA 15222


                                                            /s/ John P. Morgenstern

                                                            John P. Morgenstern, Esquire

Date: May 6, 2019
